DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 are pending and examined below. This action is in response to the claims filed 4/25/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claims 1-4 disclose different system “units” without sufficient structural description and are being interpreted using their broadest reasonable interpretations below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations of claims 1-4 referring to the different system “units” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Each referred to "unit" solely refers to an ambiguous computer module without any further sufficient disclosure of any structure whatsoever. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ando (US 2019/0018410).

Regarding claim 1, Ando discloses an autonomous driving system including an autonomous driving system comprising: a target object position recognition unit configured to recognize a target object position that is a position of a target object on a map detected by a vehicle-mounted sensor based on map information in a map database (¶54-57 – detected ground object corresponding to the recited recognized target object position and map point information corresponding to the recited map information from a map database); 
a vehicle position recognition unit configured to recognize a vehicle position that is a position of a vehicle on the map (¶39 – vehicle current location using map information); 
a relative-relationship-on-map acquisition unit configured to acquire a relative-relationship-on-map that is a relative relationship between the target object detected by the vehicle-mounted sensor and the vehicle based on the target object position and the vehicle position on the map (¶57 – measurement information corresponding to the recited relative ; 
a detected-relative-relationship acquisition unit configured to acquire a detected-relative-relationship that is a relative relationship between the target object detected by the vehicle-mounted sensor and the vehicle based on a result of detection performed by the vehicle-mounted sensor (¶54-57 – match between map and measurement point data corresponding to the recited detected relative relationship of the vehicle sensor and map information); 
a map accuracy evaluation unit configured to evaluate map accuracy of the map information based on the relative-relationship-on-map and the detected-relative-relationship (¶45, ¶120-123 and Fig. 12 – map information accuracy corresponding to the recited map accuracy evaluation where Fig. 12 discloses matching or mismatch accuracy); and 
an autonomous driving permission unit configured to permit an autonomous driving control using the map information based on a result of evaluation of the map accuracy (¶45, ¶120-123 and Fig. 12 – depending on the information matching accuracy of the map information, automatic driving may be permitted as in S67). 

Regarding claim 2, Ando further discloses a target object type recognition unit configured to recognize a type of the target object (¶40 – ECU match recognize ground objects), wherein 
the relative-relationship-on-map acquisition unit is configured to select a subjected target object of which the type is subject to acquire the relative-relationship-on-map according to the type of the target object (¶40-41 - ECU 30 recognizes a location of a predetermined recognition target around the own vehicle using the range data), and 
to acquire the relative-relationship-on-map between the subjected target object and the vehicle if a plurality of target objects are detected by the vehicle-mounted sensor (¶39-41 – comparison of detected object measurement with recognized map information of ground objects corresponding to the recited plurality of target objects). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2019/0018410), as applied to claims 1 and 2 above, in view of Park (US 2019/0135275).

Regarding claim 3, Ando further discloses a target object type recognition unit configured to recognize a type of the target object (¶40 – ECU match recognize ground objects); and 
an evaluation weight database configured to store an evaluation weight corresponding to an influence degree on a map accuracy evaluation by the map accuracy evaluation unit in association with the type of the target object (¶120-123 and Fig. 12 – match , wherein 
the map accuracy evaluation unit is configured to acquire the evaluation weight based on the type of the target object and to evaluate the map accuracy based on the evaluation weight (¶57 - the extent of the match of the measurement point information MP2 with the map information MP1 is based on comparing a type and a location of the registered ground object F1 with a type and a location of the detected ground object F2). 
	While Ando does disclose assigning an influence degree to the evaluation values as well as the utilization of a map data storage server, it does not explicitly disclose the utilization of weighted map information database however Park discloses a method of providing parking and map information for autonomous vehicles using weighted values to generate autonomous driving allowability based on map precision in a data storage/processing center corresponding to the recited evaluation weight database (¶61).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous driving system of Ando with the weight paired data of Park in order to provide driving support information with the most significant and up to date information (Park - ¶44).

Regarding claim 4, Ando further discloses an evaluation weight database configured to store an evaluation weight corresponding to an influence degree on a map accuracy evaluation by the map accuracy evaluation unit in association with the type of the target object, wherein the map accuracy evaluation unit is configured to acquire the evaluation weight based on the type of the target object and to evaluate the map accuracy based on the evaluation weight (¶120-123 and Fig. 12 – match or mismatch evaluation corresponding to the recited evaluation weight on the influence degree of the map accuracy and ¶57 - the extent of the match of the measurement point information MP2 with the map information MP1 is based on comparing a type and a location of the registered ground object F1 with a type and a location of the detected ground object F2 where the map data is recorded in an external server corresponding to the recited database ¶37 and ¶72).
While Ando does disclose assigning an influence degree to the evaluation values as well as the utilization of a map data storage server, it does not explicitly disclose the utilization of weighted map information database however Park discloses a method of providing parking and map information for autonomous vehicles using weighted values to generate autonomous driving allowability based on map precision in a data storage/processing center corresponding to the recited evaluation weight database (¶61).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous driving system of Ando with the weight paired data of Park in order to provide driving support information with the most significant and up to date information (Park - ¶44).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zavoli et al. (US 2009/0228204) discloses a system of determining the accuracy of objects in a map database by comparing relative detected and known measurements (¶38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                         
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665